Case: 17-40536      Document: 00514230566         Page: 1    Date Filed: 11/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 17-40536
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         November 8, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

ALEXIS ESTEVEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:03-CR-588-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Alexis Estevez, federal prisoner # 71905-079, appeals the district court’s
grant of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction. Estevez
argues that the district court erred in reducing his sentence on the possession-
with-intent-to-distribute-marijuana count to 97 months rather than to 87
months. He asserts that his total original sentence of 130 months was in the
middle of the guidelines range and that the district court was obligated to give


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40536    Document: 00514230566     Page: 2   Date Filed: 11/08/2017


                                 No. 17-40536

him a reduction that resulted in a total sentence in the middle of the amended
range. We review the district court’s decision whether to reduce a sentence
under § 3582(c)(2) for an abuse of discretion. United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009).
      A district court abuses its discretion by making a legal error, basing its
decision on a clearly erroneous assessment of evidence, or by failing to consider
factors that it is required by law to examine. United States v. Larry, 632 F.3d
933, 936 (5th Cir. 2011). The record reflects that the district court considered
the policy statement of U.S.S.G. § 1B1.10 and the applicable 18 U.S.C.
§ 3553(a) factors.   Estevez cannot show that the district court abused its
discretion by not granting him a greater reduction in sentence. United States
v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      AFFIRMED.




                                       2